          Case 1:18-cv-01382-ER Document 34 Filed 04/10/19 Page 1 of 6


                        MORRISON-TENENBAUM PLLC, ATTORNEYS-AT-LAW M-T-LAW.COM
                           87 WALKER STREET 2ND FLOOR NEW YORK NY 10013
                                   PHONE 212.620.0938 FAX 646.998.1972


                                                                                   April 10, 2019

VIA ECF
The Honorable Edgardo Ramos
United States District Court, SDNY
United States Courthouse – Courtroom 619
40 Foley Square
New York, NY 10007

               Re:    Claudio Navarro Zavala v. Trece Corp. et al.
                      Case No. 18cv-01382 (ER)

Dear Judge Ramos:
        This office is bankruptcy counsel to the corporate defendants Trece Corp. and 54 East
Entertainment Inc. (collectively “Trece”). I wish to respectfully inform your Honor that Trece
filed a bankruptcy petition under Chapter 11 of the United States Code on February 19, 2019 in
the Eastern District of New York. This bankruptcy proceedings have been accorded case numbers
19-40949 (ESS) and 19-40950 (ESS). A true and correct copy of the Debtors’ Notice of
Bankruptcy Case Filing is annexed hereto.

       Respectfully, we write to advise the Court of the bankruptcy filing and of the automatic
stay now in effect pursuant to Section 362(a) of the Bankruptcy Code, which applies both to the
Debtor and to the non-debtor individual defendants Joel Lim and Aesook Choi. The complaint
herein seeks damages on account of alleged discrimination, unpaid overtime and wages by the
corporate defendant Trece Consequently, the case cannot go forward without Trece’s involvement
because their books and records are essential to determine whether or not plaintiff is entitled to
any recovery against Trece.

       The automatic stay extends to the non-debtor co-defendants:

       “[W]hen a claim against the non-debtor will have an immediate adverse economic
       consequence for the debtor’s estate.” Queenie, 321 F.3d at 287. Examples
       delineated by the Second Circuit include: (1) “a claim to establish an obligation of
       which the debtor is a guarantor,” Queenie, 321 F.3d at 288 (citing McCartney v.
       Integra Nat’l Bank N., 106 F.3d 506, 510–11 (3d Cir.1997)); (2) “a claim against
       the debtor’s insurer,” Queenie, 321 F.3d at 288 (citing Johns–Manville Corp. v.
       Asbestos Litig. Group, 26 B.R. 420, 435–36 (Bankr.S.D.N.Y.1983)); and (3)
       “actions where ‘there is such identity between the debtor and the third-party
       defendant that the debtor may be said to be the real party defendant....’ ” Queenie,
       321 F.3d at 288 (quoting A.H. Robins, 788 F.2d at 999).
           Case 1:18-cv-01382-ER Document 34 Filed 04/10/19 Page 2 of 6



Uto v. Job Site Servs., Inc., 444 B.R. 222, 224 (E.D.N.Y. 2011) quoting Queenie, Ltd. V. Nygard
Int’l, 321 F.3d 282, 287 (2d Cir. 2003).

         Here, the corporate defendant and chapter 11 debtor, Trece, is the real party in interest. The
liability of the individual defendants, if any, only arises if Trece has not properly paid their
employees. And that determination, presently, lies with the Bankruptcy Court. Accordingly, the
automatic stay should be extended to cover the non-debtor individual defendants.

       I therefore respectfully request that your Honor stay this proceeding against both defendant
Trece and the individual defendants.

       Thank you for your consideration of the above.

                                                                       Respectively submitted,


                                                                       _____________________
                                                                       Lawrence F. Morrison, Esq.
                                                                       Morrison Tenenbaum, PLLC
                                                                       87 Walker Street, Floor 2
                                                                       New York, NY 10013
                                                                       T: (212) 620-0938
                                                                       F: (646) 390-5095


CC: Counsel of record (VIA ECF)
Encl.
                      Case 1:18-cv-01382-ER Document 34 Filed 04/10/19 Page 3 of 6
                                                  United States Bankruptcy Court
                                                   Eastern District of New York




Notice of Bankruptcy Case Filing

A bankruptcy case concerning the debtor(s) listed below was filed under
Chapter 11 of the United States Bankruptcy Code, entered on 02/19/2019
at 11:14 AM and filed on 02/19/2019.

Trece Corp.
54 East 13th Street
New York, NY 10003
Tax ID / EIN: XX-XXXXXXX




 The case was filed by the debtor's attorney:

 Lawrence Morrison
 87 Walker Street Floor 2
 New York, NY 10013
 212-620-0938
The case was assigned case number 1-19-40949.

In most instances, the filing of the bankruptcy case automatically stays certain collection and other actions against the debtor
and the debtor's property. Under certain circumstances, the stay may be limited to 30 days or not exist at all, although the debtor
can request the court to extend or impose a stay. If you attempt to collect a debt or take other action in violation of the
Bankruptcy Code, you may be penalized. Consult a lawyer to determine your rights in this case.

If you would like to view the bankruptcy petition and other documents filed by the debtor, they are available at our Internet
home page https://ecf.nyeb.uscourts.gov/ or at the Clerk's Office, 271-C Cadman Plaza East, Suite 1595, Brooklyn, NY 11201-
1800.

You may be a creditor of the debtor. If so, you will receive an additional notice from the court setting forth important deadlines.


                                                                             Robert A. Gavin, Jr.
                                                                             Clerk, U.S. Bankruptcy Court


                                                      PACER Service Center
                                                        Transaction Receipt
                                                           02/19/2019 11:15:04
                                  PACER
                                                 lfmorrison2007:2588979:0 Client Code:
                                  Login:
                                                                           Search        1-19-
                                  Description:   Notice of Filing
                                                                           Criteria:     40949
                                  Billable Pages: 1                        Cost:         0.10
Case 1:18-cv-01382-ER Document 34 Filed 04/10/19 Page 4 of 6
                      Case 1:18-cv-01382-ER Document 34 Filed 04/10/19 Page 5 of 6
                                                  United States Bankruptcy Court
                                                   Eastern District of New York




Notice of Bankruptcy Case Filing

A bankruptcy case concerning the debtor(s) listed below was filed under
Chapter 11 of the United States Bankruptcy Code, entered on 02/19/2019
at 11:23 AM and filed on 02/19/2019.

54 East Entertainment Inc.
54 East 13th Street
New York, NY 10003
Tax ID / EIN: XX-XXXXXXX




 The case was filed by the debtor's attorney:

 Lawrence Morrison
 87 Walker Street Floor 2
 New York, NY 10013
 212-620-0938
The case was assigned case number 1-19-40950.

In most instances, the filing of the bankruptcy case automatically stays certain collection and other actions against the debtor
and the debtor's property. Under certain circumstances, the stay may be limited to 30 days or not exist at all, although the debtor
can request the court to extend or impose a stay. If you attempt to collect a debt or take other action in violation of the
Bankruptcy Code, you may be penalized. Consult a lawyer to determine your rights in this case.

If you would like to view the bankruptcy petition and other documents filed by the debtor, they are available at our Internet
home page https://ecf.nyeb.uscourts.gov/ or at the Clerk's Office, 271-C Cadman Plaza East, Suite 1595, Brooklyn, NY 11201-
1800.

You may be a creditor of the debtor. If so, you will receive an additional notice from the court setting forth important deadlines.


                                                                             Robert A. Gavin, Jr.
                                                                             Clerk, U.S. Bankruptcy Court


                                                      PACER Service Center
                                                        Transaction Receipt
                                                           02/19/2019 11:24:17
                                  PACER
                                                 lfmorrison2007:2588979:0 Client Code:
                                  Login:
                                                                           Search        1-19-
                                  Description:   Notice of Filing
                                                                           Criteria:     40950
                                  Billable Pages: 1                        Cost:         0.10
Case 1:18-cv-01382-ER Document 34 Filed 04/10/19 Page 6 of 6
